Title: To George Washington from David Forman, 31 August 1781
From: Forman, David
To: Washington, George


                        Sir

                            Freehold One OClock Morning Friday Night 31st Augt 1781
                        
                        I have this Minute an Express from the Highlands of Middle Town informing me that Adml Greaves Come to Sail
                            this Evening about Sun Set and run from there Station inside of Sandy Hook with Six Sale of the Line, 2
                            Frigates and three Sloops of War—the Winds at West—as Soone as Greases Squadron began to pass the Hook a
                            Signal was given and Adml Hoods Squadron Immediately got under way—the leadeing Ships Stood to the
                            Eastward but night Come on too Soone to determin absolutely the Course they steared should I be able in the Course of
                            Tommorow to get information of there distination your Excly shall be informed of it—I have it from a Branch Poilot Who was
                            on Board and poiloted the fleete lately arrived to there station—He says the Fleete is
                            Commanded by Adml Hood and Consists of but thirteen Ships of the line—that they fell in with two of Greavess line Ships on
                            the Coast.
                        The Poilot further adds that Rodney is in the West Indias with Eight Ships of the Line—if his acct be good
                            the Enemies whole force on this Station is Twenty Line of Battle Ships—as your Excly semed to think a delay might be
                            Created by sending through Colo. Nielson—I this day sent forward Some Horsemen to Allins Town & Burlington there
                            to Cross Deleware to Bristol—if they have been able to get Quarters at these several Posts agreeable to my directions this
                            will pass Very rappidly to yr Exclys hands—But there is so Greate a languor in Every of the State officers that I am
                            fearfull some delay will Happin yet I Hope not considerable I have the Honr to be your Exclys Most Obdt Hle Servt
                        
                            David Forman
                        
                    